DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 08/17/2022 and Applicant’s request for reconsideration of application 16/800680 filed 08/17/2022.
Claims 12-15 and 17-19 have been examined with this office action.

Claim Interpretation
“transmitting instructions to the terminal device to generate and display an approval confirmation screen on the electronic display of the terminal device” and “at the terminal device, upon receiving the instructions to generate and display the approval confirmation screen, with the first central processing unit, generating and displaying an approval confirmation screen including an input field prepopulated with the received input remittance amount and type of currency, one or more input fields to designate and convert the prepopulated currency type into another currency type, and a confirmation button to confirm and initiate execution of the remittance”  - 
There is no explicit support for the underlined claim limits of claim 1 as indicated. However, the examiner takes the position that one skilled in the art would recognize that the “transmitted instructions” is the “CONFIRMATION MESSAGE” found in [Figures 25, 30, 32] [0347][0356][0360] and is data transmitted from the managing device [Figure 1, elements 10] on a communication network [Figure 1, elements 30] which is then received and processed on a user terminal device [Figure 1, elements 20]. There is no indication in the Specification that the managing device controls the operation of the user terminal device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 12-15 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing a financial transaction without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 12 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 12 comprises inter alia the functions or steps of “[a] method of performing an electronic financial transaction between a terminal device and a destination via a deposit amount managing device over a communications network, wherein, the terminal device includes an electronic display device, a first central processing unit, and a first non-transitory computer readable storage medium including a database structure configured to store a terminal-side amount of a predefined currency thereon;	the deposit account managing device includes a second central processing unit and a second non-transitory computer readable storage medium having a database structure including a plurality of user deposit amount storage units each of which comprises a plurality of separate storage sub-units each corresponding to a predefined currency;	wherein, the electronic display device displays a graphical user interface including a plurality of input fields allowing input of a remittance amount, a user defined currency, as well as a destination of the remittance amount;	wherein, at least one of the plurality of input fields allowing input of the remittance amount is configured to display predefined monetary amounts;	wherein when an input corresponding to an upward movement is performed, the displayed predefined monetary amount increases, and when an input corresponding to a downward movement is performed, the displayed predefined monetary amount decreases;	wherein the method comprises the steps of with the first central processing unit of the terminal device, generating on the electronic display device of the terminal device, the graphical user interface including the plurality of input fields including at least input fields corresponding to the remittance amount, the user defined currency, and the destination of the remittance amount:	receiving, at the terminal device, an input of the remittance amount, an input of the user defined currency, and an input of the destination of the remittance amount in the corresponding input fields:	after receiving the input of the remittance amount, the user defined currency, and destination information in the corresponding input fields, with the first central processing unit, transmitting remittance request instructions including the input remittance amount, the user defined currency, and the destination of the remittance amount, along with terminal device authentication information, to the deposit amount managing device:	in response to the remittance request instructions received at the deposit amount managing device, with the second central processing unit, verifying the authenticity of the terminal device at the deposit amount managing device by comparing authentication data received from the terminal device with authentication data stored in the user database of the deposit amount managing device, and if the request is valid, transmitting instructions to the terminal device to generate and display an approval confirmation screen on the electronic display of the terminal device;	at the terminal device, upon receiving the instructions to generate and display the approval confirmation screen, with the first central processing unit, generating and displaying an approval confirmation screen including an input field prepopulated with the received input remittance amount, type of currency, destination of the remittance amount, and a confirmation button to confirm and initiate execution of the remittance:	upon one or more of activating the confirmation button, providing a predefined voice command, or communicating with an electronic reader/writer in communication with the deposit amount managing device, executing an approval of the electronic financial transaction:	based on the execution of the approval at the terminal machine, transmitting a confirmed remittance request from the terminal device to the deposit amount managing device to remit the input remittance amount in the user defined currency on the approval confirmation screen to the destination of the remittance amount:	upon receiving the confirmed remittance request at the deposit amount managing device, where the confirmed remittance request includes a designation to convert the remittance amount currency type into another currency type, obtaining exchange rate information and converting the remittance amount currency type into the another currency type based on exchange rate information;	and, generating an account transfer requesting message at the deposit amount managing device based on the approval at the terminal device;	sending the account transfer requesting message to a financial institution system;	at a computer of the financial institution system, drawing an amount corresponding to the input currency and remittance amount from a user deposit amount storage unit of the deposit amount managing device corresponding to the verified terminal device;	and, transferring the drawn amount to the input destination of the remittance amount specified by the account transfer requesting message”. 

The abstract ideas are identified in bold with the additional elements un-bolded.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Deposit amount managing is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer (terminal machine and deposit amount managing device) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0044] [0308] [0363-0365]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 13-15 and 17, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of contactless IC card chip capable of performing near field communication is mounted and voice recognition. The contactless IC card chip is recited at a high-level of generality such that it amounts to no more than generally linking the use of abstract idea to a particular technological environment or field of use. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.
As for dependent claim 18 and 19, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the use of contactless IC card chips capable of NFC. However, the claimed and described NFC communication is recited at a high-level of generality such that it amounts to no more than generally linking the use of abstract idea to a particular technological environment or field of use. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Regarding applicant’s argument that “the subject matter of the instant claims comprises a very specific arrangement of system components that conduct very specific communications between one another, to generate and display specific graphical user interfaces that allow users to select and input specific information, and execute specific improved processes between one another that improve the overall processes of performing electronic transactions between specific users, components, user accounts and/or storage devices/areas” and applicant’s purported improvement in the functioning of a computer, or, an improvement to other technology or technical field (page 15 of Applicant’s arguments), the examiner maintains that the components of the claimed inventions as found in [Figure 1] are merely tools used to implement the abstract idea of the claims as identified in bold in prong one of the patent eligibility analysis. The specification does not describe an improvement to any of the components of Figure 1. The fact the an arrangement is ”specific” to its applied does make patent ineligible subject matter patent eligible. 
Regarding applicant's arguments alleging the claim(s) do not preempt or monopolize the abstract idea, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. 
Regarding applicant’s argument that “implement[s] [the] judicial exception with, or use[s] [the] judicial exception in conjunction with, a particular machine or manufacture that is integral with the claim” (page 17 of Applicant’s arguments), the examiner argues that there is no  “particular machine” cited in the claims or specification. The claims implement[s] [the] judicial exception with, or use[s] [the] judicial exception in conjunction with, programmed computers. The claims merely require instructions to implement the abstract idea on a computer. Thus, the elements as found in Figure 1 and the corresponding elements in the claims are merely used as tools to perform the abstract idea of the claims. This same logic is applied to applicant’s argument that “applies or uses the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception” (page 18 of Applicant’s arguments). Regarding the claims directed toward that “the 
confirmed remittance request included a designation to convert the input remittance amount currency type into another currency type, exchange rate information is obtained by the deposit amount management device (either saved thereon or obtained from outside) and the input remittance amount currency type is converted into the another currency type based on the exchange rate information. After that, an account transfer requesting message is generated at the deposit amount managing device and transmitted to a computer of the financial institution. The remittance amount in the converted another currency type is drawn from a target account of the deposit amount managing device and transferred to the bank account of the remittee based on the input bank account information” this appears to be a business solution to a business problem. The hardware (terminal machine, deposit amount managing device, and network) merely are tools for implementing the business solution. The objective of “[0010] The “value” means a value which is paid as a counter value for purchasing 
a service or product. Such a value is for example, cash, a balance (remaining 
amount) stored in a pre-paid card, electronic money, service points (a value given to a purchaser as a reward when selling a product), or the like.
[0011] The above structure (the aspect (1)) may be adapted so that the storage 
means has for each of the users one individual user deposit amount storage unit, and the individual user deposit amount storage unit includes a plurality of  separate storages. This structure (the aspect (2)) enables management and use, as if the cash is separately stored in different wallets or pockets “ are all business objective not a technical solution to a technical problem. Merely using a data structure to define storage areas or units into different categories is known art and is analogous to using categories to organize, store, and transmit information (Electric Power Group LLC).  As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited item A submitted 05/18/2022 used as prior art in the office action submitted 05/18/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                   
11/15/2022